DETAILED ACTION

	Claims 1 – 22, which are currently pending, are fully considered below.
	Claims 1 – 3, 5 – 7, 9, 11, 14 – 15, 17, and 19 – 20 are amended.
	Claims 21 – 22 are new.
	No claims are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 31, 2022, with respect to the rejection of claims 1, 5, 11, 14, 19 - 20 under 35 U.S.C. 102(a)(1)  have been fully considered but they are not persuasive. 
Applicant argues that “Lefkofsky does not teach or suggest the operation in claim 1 that calls for “generating at least one suggestion based on the query using a first machine trained model, the first machine trained model being trained using a multi task training framework that interleaves training examples selected from plural groups of training examples, the plural groups of training examples being produced by plural example generating methods that differ from each other,” (remarks, page 16).
Examiner disagrees. Applicant has failed to show how the prior art does not teach the instant claim limitations, but rather, merely alleges that in all the paragraphs cited, Lefkofsky merely discloses “a single method of receiving and expanding phrases associated with intents.”
 Applicant argues that “Lefkofsky also does not teach or suggest the operation in claim 1 that recites “for a first group of training examples, a particular training example providing a sequence of plural queries in a search session that have been determined to exhibit a coherent task related intent by using a second machine trained model to identify intents associated with the respective queries, and then determining relationships among the intents,” (remarks, page 17).
Examiner disagrees. Applicant has failed to show how the practices of defining intents and training practices of Lefkofsky’s system administrator differ from the generation of intents and training in the instant claims.
Accordingly, examiner relies on the previous ground of rejection, and this Office Action is made Final.

Allowable Subject Matter
Claims 6 – 7 and 21 - 22 are allowed. 
Claims 2 – 4, 8, 10, 12 – 13, 15 - 16, and 18 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

35 USC § 101
	NOTE: In paragraph [0034], applicant discloses that “computer readable storage medium” excludes propagated signals; therefore, examiner interprets the computer readable storage medium as non – transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, 14, 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eric Lefkofsky et al. (U.S. Patent Publication 20200335187).

With respect to claims 1, 11, and 19, Lefkofsky teaches:
receiving a query provided by a user computing device, via a computer network (see paragraph [0343], where a query is received);
generating at least one suggestion based on the query using a first machine- trained model, the first machine-trained model being trained using a multi-task training framework that interleaves training examples selected from plural groups of training examples, the plural groups of training examples being produced by plural example- generating methods that differ from each other (see paragraph [0327], where answers to user queries are supplied, also see paragraphs [0341] and [0342, for training systems),
for a first group of training examples, a training example providing a sequence of queries in a search session that have been determined to exhibit a coherent task- related intent by: using a second machine-trained model to identify intents associated with the respective queries (see paragraph [0034], for identifying intent information, see paragraph [0340] for intent training phrases); and 
then determining relationships among the intents (see paragraph [0034], for identifying intent information, see paragraph [0340] for intent training phrases);
generating output information to be sent to the user computing device that includes said at least one suggestion, and sending the output information to the user computing device (see paragraph [0327], where answers to user queries are supplied); and
receiving a reply from the user to said at least one suggestion in response to interaction by the user with a user interface provided by the user computing device, the computer-implemented method overall guiding the user towards a completion of an inferred task through a succession of suggestions (see paragraph [0517], where the system guides the user through request and suggestions or recommendations).

With respect to claims 5, 14, and 20, Lefkofsky teaches:
wherein a transformer-based neural network implements the first machine-trained model (see paragraph [0360], for transformer based model).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 8, 2022